CCA 20100398. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER APPELLANT SUFFERED MATERIAL PREJUDICE TO A SUBSTANTIAL RIGHT AS A RESULT OF THE GOVERNMENT’S FAILURE TO ALLEGE THE TERMINAL ELEMENT OF ARTICLE 134, UCMJ, IN CHARGE II, SPECIFICATIONS 4 AND 7.
The decision of the United States Army Court of Criminal Appeals as to Specifications 4 and 7 of Charge II and the sentence is reversed. United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012). The decision of that court as to the remaining charge and specifications is affirmed. The record of trial is returned to *400the Judge Advocate General of the Army for remand to that court for further reconsideration in light of Humphries. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]